Case 1:19-cr-02072-MV Document 30-1 Filed 11/15/19 Page 1of1

Dear Judge Tomas Marten

| am writing you this letter about my sentencing hearing. My name is Tavis Washburn and |
am 27 of age. | am currently staying at La Pasada Halfway house in Albuquerque NM. | have been here
for a year now. | been working two jobs at Dunkin and Twisters to provide for my 3 year old son and my
new born. | attend counseling every Mondays. I successfully completed two parenting classes while
staying at La Pasada.

The day the accident happened has made a huge Impact on me and my family. | always

wished it never happened, My oldest brother was the passenger and is now deceased from the accident.

My son being injured hurts me knowing he was part of it. He has fully healed from the Injurtes and is
now back to normal.

| was addicted to alcohol for about 3 years after my mother had passed. Today | do not
miss the feeling and taste of alcohol. | think a lot about my famtly and my future as a father to two boys.
| want what's best for me and them. To come back to them as soon as possible to help raise and
provide, | believe | am done with my addicted but do seek more help.

| wish to seek more help with my addiction to alcohol. If rehab is an option please allow
me to a rehab program as part of my sentencing, | seek to better myself and continue to live life with my
children and girlfriend. | also would take part of the RDAP program while doing my time. Please provide
me with all the help that’s available to me. Please give me the least amount of time to serve so | can
attend college and also provide for my two boys. I believe | am a good person. | help those In need, |
donate what is needed to strangers and feel good doing so. I thank you for your time reading this.

Sincerely,

Tavis Washburn
